BocKes, J.:
I concur for reversal on the first point discussed in the foregoing opinion irrespective of other questions urged by the counsel for the appellant. The reasoning of Judges SeldeN and Denio, in Schermerhorn v. Talman, has direct application to the facts of this case, as I think, and must be held to be conclusive of it. The plaintiff w'as not bound by the original contract to pay the loan (Wright v. Clapp, 28 Hun, 7), nor was he surety or guarantor of this debt, and, as - appears, he was merely guarantor of the equity of redemption. *374(See, also, Buckingham v. Corning, 91 N. Y., 525, cited in opinion.)